Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 3, 4, & 6-8, filed 3/17/21, with respect to the claims have been fully considered and are persuasive. The 102, 103, and 112(b) rejections of the claims have been withdrawn. 
The drawing and specification objections are withdrawn due to the amendments.
Allowable Subject Matter
Claims 1, 2, and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a method for electrically charging an energy storage element, wherein the method comprises the steps of: starting an electrical charging process for the energy storage element, which is maintained in a first configuration (S1), by charging the energy storage element with electrical energy from an energy source; interrupting the charging process (S4) to the energy storage element; changing the configuration of the energy storage element from the first configuration to a second configuration (S5), wherein the energy storage element in the first configuration is configured to be charged with a higher electrical voltage than in the second configuration; and resuming the charging process to the energy storage element in the second configuration (S6); the prior art fails to disclose the further inclusion of the combination of activating an electrical consumer (S3) prior to interrupting the charging process (S4) to the energy storage element; supplying the electrical consumer with electrical energy using the energy source during the interrupting step.
Claim 9, the prior art discloses a device for electrically charging an energy storage element, said device comprising: a control unit configured to (i) start an electrical charging process for the energy storage element, which is maintained in a first configuration (S1), by charging the energy storage element with electrical energy from an energy source, (iii) interrupt the charging process (S4) to the energy storage element, (v) change the configuration of the energy storage element from the first configuration to a second configuration (S5), wherein the energy storage element in the first configuration is configured to be charged with a higher electrical voltage than in the second configuration, and (vi) resume the charging process to the energy storage element in the second configuration (S6); the prior art fails to disclose the further inclusion of the combination of (ii) activate an electrical consumer (S3) prior to interrupting the charging process (S4) to the energy storage element; (iv) supply the electrical consumer with electrical energy using the energy source during the interrupt.
Dependent Claims 2, 4-8, 10, and 11 are allowed for their dependence upon allowed independent claims 1 and 9. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859